DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 07/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 06/01/2021, 07/19/2021, 10/27/2021, and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Status of the Application
	Applicants’ Amendment/Response dated 07/19/2021 is acknowledged.  In the Amendment, claims 1-5 were cancelled and claims 6-25 were added.  Claims 6-25 are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US20080069857, cited in Applicants’ IDS dated 10/03/2018) in view of Appel (WO2016049360, cited in previous action).
Regarding claims 6-10, 13, 16, and 17, Yeo et al. teach compositions and methods for inhibiting tissue adhesions internal to the body of a subject. The methods involve administering solutions containing hydrogel precursors such as polysaccharide derivatives, e.g., derivatives of cellulose, to a subject at a site where adhesions may form, e.g., as a consequence of surgery, injury, or infection. The hydrogel precursors, e.g., polysaccharide derivatives, become crosslinked following their administration to form a hydrogel that maintains tissue separation.  Yeo et al. teach that one or both solutions contains particles, e.g., polymeric nanoparticles or microparticles, so that a composite hydrogel containing the particles is formed (see Abstract).  Yeo et al. teach that the cellulose derivative can be hydroxypropylmethylcellulose (HPMC) (see paragraph [0010]).  Yeo et al. further teach that their nanoparticles can comprise a material selected from the group consisting of: poly(lactides), poly(glycolides), poly(lactide-co-glycolides), poly(lactic acids), poly(glycolic acids), poly(lactic acid-co-glycolic acids), polycaprolactone, polycarbonates, polyesteramides, poly(beta-amino esters), polyanhydrides, poly(amides), poly(amino acids), polyethylene glycol and derivatives thereof, and blends, graft polymers, or block copolymers of any of these polymers  (see paragraph [0188]).   Regarding claims 13 and 21, Yeo et al. teach that their hydrogel can include polymer chains and non-covalent cross-linking bonds between at least some of the polymer chains (see paragraphs [0138] to [0140]).  Regarding claims 18, 19, 24, and 25, Yeo et al. teach that their composition can be administered via injection or spraying (see paragraph [0213]).  Based on these teachings of Yeo et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to interpose a supramolecular hydrogel comprising a cellulose derivative such as HPMC and PEG-PLA nanoparticles as claimed between two animal tissue layers via injection or spraying to prevent formation of tissue adhesion between the two animal tissue layers.
Regarding claims 10 and 20, Yeo et al. teach preparing their compositions using a solution containing a cellulose derivative may contain and between 100 μg/ml and 10 g/ml particles.  The ratio of the weight of the particles to the weight of a cellulose derivative in a solution can vary, e.g., from 1:100 to 100:1.  For example, the ratio can be between 1:10 and 10:1 or between 1:5 and 5:1 or between 1:2 and 2:1, e.g., approximately 1:1 (see paragraph [0198]).  Based on these teachings, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to prepare a hydrogel as claimed using the claimed amounts of cellulose derivative and nanoparticles via routine experimentation and optimization.

Regarding claims 11, 12, 14, 15, Yeo et al. do not explicitly recite that their hydrogels are shear-thinning or self-healing, or that the shear-thinning is achieved via dissociation of at least some of the non-covalent cross-linking bonds between the non-covalently cross-linked polymer chains, or that the self-healing is achieved via reestablishment of the non-covalent cross-linking bonds between at least some of the non-covalently cross-linked polymer chains.
Appel discloses shear-thinning, self-healing networks formed from appropriately paired nanoparticles and polymers. These polymer-nanoparticle (PNP) gels form rapidly upon mixing of solutions of said appropriately paired polymers and nanoparticles such as PEG-PLA nanoparticles.  The polymers selectively adsorb to the nanoparticles to form non-covalent cross-links, yielding gel formation. Owing to the dynamic and transient nature of the cross-links, these gels exhibit dramatic shear-thinning and rapid self-healing (pg.3, lines 22-28).  Appel teaches that the non-covalent interaction between the nanoparticle and the modified gel- forming polymer contributes to the shear-thinning and self-healing nature of the composition.  Appel further teaches that the non-covalent interactions between the nanoparticle and the gel-forming polymer allow the stretching of the PNP gel network under applied strain and upon removal of the strain the multivalent interactions contract the PNP gel network (self-healing) (see page 21, line 29 to page 22, line 12).  
Based on the teachings of Appel, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to formulate, via routine experimentation and optimization of cross-linking, hydrogels formed comprising PEG-PLA nanoparticles that are shear-thinning and self-healing.  A skilled artisan would have been motivated to do so to create hydrogels that have beneficial mechanical properties and mimic soft biological tissue.

Conclusion
 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615